DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 07/01/2022. Claims 1-5 and 7-21 remain pending. Claims 1-3 are amended. Claim 6 is canceled. Claim 21 is newly added. 

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim 1, the prior art of record (Kane-Parry et al. (US 9,838,384 B1; hereinafter Kane-Parry) in view of Smith et al. (US 2020/0186998 A1; hereinafter Smith) further in view of Irwan et al. (US 2019/0245856 A1; hereinafter Irwan)) does not disclose:

“wherein the ND computer device is (i) in communication with the at least one IoT device and the service provider computer device, (ii) separate and distinct from the at least one IoT device and the service provider computer device, and (iii) configured to provide an intervening physical midbox between the at least one IoT device and the service provider computer device preventing direct communication between the at least one IoT device and the service provider computer device, and 
intercept a second communication from the at least one IoT device addressed to the service provider computer device; 
analyze the second communication in view of the plurality of policies; 
based on the analysis of the second communication, disapprove the second communication for routing to the service provider computer device; 
monitor individual additional communications from the at least one IoT device addressed to the service provider computer device for malicious activity determined by analyzing the individual additional communications in view of the plurality of policies; and 
disapprove particular ones of the individual additional communications for routing to the service provider computer device upon determination of malicious activity.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Kane-Parry teaches “a password fraud detection module” (col 1 lines 47-49, and Figs. 4 & 5). Similarly, Smith teaches “doppelgangers and Internet of Things (IoT) devices” ([0056-0059] and [0085]) and Irwan teaches “a security gateway acts as an intermediary” ([0097]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497